 Case 1:15-cr-00564-PKC Document 34 Filed 11/01/18 Page 1 of 1 PageID #: 243



                                                                      DIAZ, REUS & TARG, LLP
                                                                      MIAMI OFFICE
                                                                      100 S.E. 2nd Street
                                                                      3400 Miami Tower
                                                                      Miami, Florida 33131

                                                                      Tel: (305) 375-9220
                                                                      Fax: (305) 375-8050
                                                                      www.diazreus.com


                                      November 1, 2018

The Honorable Pamela K. Chen
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                      Re: US v. Fabio Tordin
                          Case No. 15 CR 564 (RJD)

Dear Judge Chen:

       On November 9, 2015, the Defendant, Fabio Tordin, entered a Plea of Guilty in the
above-referenced matter. After accepting the plea, the Court scheduled sentencing for June 24,
2016. That sentencing date has subsequently been adjourned by the Court on several occasions.
Most recently, and by Order dated April 13, 2018, the Court adjourned the sentencing to
November 20, 2018.

        We respectfully request that Mr. Tordin’s sentencing date, along with the dates of the
parties sentencing submissions, be further adjourned for an additional six (6) months. We have
previously been advised by Chambers that the Court will select an appropriate date and time for
sentencing based upon the Court’s availability. We have consulted with Assistant United States
Attorney Keith Edelman regarding this request, and the government has no objection to the
proposed adjournment.

       Thank you for your professional courtesies in these regards.

                                            Sincerely,




                                            Robert I. Targ
                                            Counsel for Defendant


RIT:lv
cc: AUSA Keith Edelman
